DETAILED ACTION
This office action is based on the claim set submitted and filed on 09/10/2019.
Claims 22-42 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2019 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not
patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR l.32I(c) or l.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717. 02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP
§ § 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR l.32l(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or
PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-inf o-1.js p.
Claim 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 and 20 of co pending Application No. 16/566,234 in view of Constantin US 2019/0252079. The claims at issue are not identical and they are not patentably distinct from each other because both are directed toward the noted features not present in the ‘997 application and is/are anticipated by Constantin (see claims below).
Application No. 16/565,997 (current application) – Claim 22
Application No. 16/566,234 (reference application) – Claim 39
A method of providing an actionable notification to a user of a glucose
management system including an infusion device and a sensor device, the method comprising
A method of providing an actionable notification to a user of an insulin infusion
pump, the method comprising
measuring, by the sensor device, a glucose level of the user of the glucose management
system
receiving, by the insulin infusion pump, a signal indicative of a glucose level of the user
of the insulin infusion pump
generating, by the infusion device, a predicted glucose profile for the user based on the
glucose level and based on meal information, activity information, and insulin information
generating, by the insulin infusion pump, a predicted glucose profile for the user based
on the glucose level and based on meal information, activity information, and insulin
information
determining, by the infusion device, whether the predicted glucose profile is expected to
reach an acceptable level within an expected time window, wherein the predicted glucose profile is expected to reach an acceptable level when the user's glucose level is expected to reach a therapy target range within the expected time window
determining, by the insulin infusion pump, whether the predicted glucose profile is
expected to reach an acceptable level within an expected time window, wherein the predicted glucose profile is expected to reach an acceptable level when the user's glucose level is expected to reach a therapy target range within the expected time window
making a determination, by the infusion device, as to whether a notification should be
generated to alert the user when the predicted glucose profile is not expected to reach an acceptable level within the expected time window
making, by the insulin infusion pump, a determination as to whether a notification should be generated to alert the user when the predicted glucose profile is not expected to reach an acceptable level within the expected time window
providing, by the infusion device, the notification to the user when the notification is generated
providing, by the insulin infusion pump, the notification to the user when the notification is generated
Application No. 16/565,997 (current application) – Claim 42
Application No. 16/566,234 (reference application) – Claim 20
A glucose management system including an infusion device and a sensor device,
the glucose management system configured to perform the method of claim 22.
An insulin infusion pump capable of providing an actionable notification to a user
of the insulin infusion pump, the insulin infusion pump being configured to


Claim 22 and 42 in 997’ recites a glucose management system comprising an “infusion pump” and “measuring, by the sensor device, a glucose level” but does not expressly recite “insulin infusion pump” and “receiving, by the insulin infusion pump, a signal indicative of a glucose level”, recited in 234’ claim 20 and 39. 
Constantin, teaches collecting/receiving patient blood glucose levels and using an insulin pump [Fig. 6], [0056], [0070], [0199], [0320], [0327]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the aforementioned feature(s) in Claim 39 of 16/566,234 with Constantin for predicting future glucose level for an individual and notify according to threshold (Constantin: [Fig. 6], [0056], [0070], [0199], [0320], [0327])
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 41 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claim 41 recites “wherein the priority value is periodically reevaluated”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0047] and [0058], discloses revaluating alert prediction of alert to remove irrelevant alerts but does not periodically reevaluate priority of an alert. Nothing in the specification or drawings is disclosing the underlined feature as claimed.
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed. This limitation of claim(s) 41 is/are considered to be a new matter.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 22-41 are drawn to a method, and Claim 42 is drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 22-42 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for transferring medical data ownership between entities. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to notifying individual of predicted his/her blood glucose level based on lifestyle for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
The limitations of independent claims 22 and 42 recite the steps for: 
“measuring a glucose level of the user; generating a predicted glucose profile for the user based on the glucose level and based on meal information, activity information, and insulin information; determining whether the predicted glucose profile is expected to reach an acceptable level within an expected time window, wherein the predicted glucose profile is expected to reach an acceptable level when the user's glucose level is expected to reach a therapy target range within the expected time window; making a determination as to whether a notification should be generated to alert the user when the predicted glucose profile is not expected to reach an acceptable level within the expected time window; providing the notification to the user when the notification is generated”
These limitations, as drafted, which is a process that, under its broadest reasonable interpretation and the performance of the limitation using generic computer components. That is nothing in the claim limitations preclude the steps from practically being performed by a human actor or by multiple human actors (e.g. by certain methods of organizing human activity). The claim recites steps which in the context of this claim encompasses the user manually the ability to obtain blood glucose and other information such as meal and exercise, to determine the glucose level using known data to anticipate with a range within a time frame. The concept of interaction between devices and provide an alert are steps defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by user but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim(s) limitations (in BOLD) recite an abstract idea. Any limitations not identified above is/are deemed "additional elements," and will be discussed in further detail below.

This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements such as “infusion device, sensor device, system” that implements the identified abstract idea, (see, Applicant, 0010, 0031, 0043, 0052). These additional elements have been interpreted to be a computer with a general - purpose controller which is disclosed at a high - level of generality (i.e., controller, components) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 0052) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claims 22 and 42 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. sensor device, infusion device); and the generic computer components merely perform generic computer functions (i.e. measuring, analyzing, and output). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional1, (See, MPEP §2016.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 23-41, include all of the limitations of claim(s) 22, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 

As for claims 24-28 and 38-40, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 23 and 29-37, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “display, sensor device, infusion device, system”. In particular, the claims recite the additional elements of   that implement the identified abstract idea. These hardware components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components (see, Applicant, 0010, 0031, 0043, 0052). Moreover, the claims recite additional elements such as “store[ing]” and step of “display[ing]” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity, see MPEP § 2106.05(g). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computing device” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computing itself. In addition, the “storing… ” steps, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(iv), Versata Dev. Group, Inc. v. SAP Am., Inc.; and OIP Techs. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 22-34, 36-37, 39, and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Constantin et al. (US 2019/0252079 A1 - “Constantin”)

Regarding Claim 22 (New), Constantin teaches a method of providing an actionable notification to a user of a glucose management system including an infusion device and a sensor device (Constantin: [0338], [0350], [0360], [0369]-[0370], [0377], [0379]), the method comprising:
measuring, by the sensor device, a glucose level of the user of the glucose management system Constantin discloses a sensor system measuring physiological parameters such as glucose level, activity, etc. (Constantin: [Fig. 12], [0306], [0369]-[0371]) 
generating, by the infusion device, a predicted glucose profile for the user based on the glucose level and based on meal information, activity information, and insulin information Constantin discloses predicating in advance a future glucose level using data such as dietary information, bolus information and type, exercise, and other factors (Constantin: [0325], [0338], [0379], [0436]) 
determining, by the infusion device, whether the predicted glucose profile is expected to reach an acceptable level within an expected time window, wherein the predicted glucose profile is expected to reach an acceptable level when the user's glucose level is expected to reach a therapy target range within the expected time window Constantin discloses a predicated blood glucoses level reaching target level within a specified amount of time [expected time window] (Constantin: [Fig. 16, 33], [0300], [0405]-[0408], [0436]-[0439], [0450], [0479], [0602])
making a determination, by the infusion device, as to whether a notification should be generated to alert the user when the predicted glucose profile is not expected to reach an acceptable level within the expected time window Constantine discloses a system providing an advance notice of potential event before it happens as such using reported level with in a time period and make a decision (Constantin: [Fig. 16], [0345], [0398], [0411], [0407],  [0437]-[0439], [0451])
providing, by the infusion device, the notification to the user when the notification is generated (Constantin: [Fig. 12, 16, 30, 33] [0372], [0437]).

Regarding Claim 23 (New), Constantin teaches the method of claim 22, further comprising storing glucose levels over time, and wherein generating the predicted glucose profile for the user includes generating the predicted glucose profile based on both the glucose level and one or more glucose levels stored over time Constantine discloses storing historical data and actual data to determine patterns and/or glucose events over period of time (Constantin: [0331], [0404]-[0405], [0439] [0534], [0549], [0589]).

Regarding Claim 24 (New), Constantin teaches the method of claim 22, wherein the meal information includes carbohydrate amount information for one or more of a previously consumed meal, a planned meal, and a meal currently being consumed by the user Constantin discloses predicting glucose level using carbohydrates information ingested [consumed] (Constantin: [0119], [0325], [0328], [0348], [0374], [0436]).

Regarding Claim 25 (New), Constantin teaches the method of claim 22, wherein the meal information includes one or more of a time at which a meal was consumed by the user and a time at which a planned meal is expected to be consumed by the user Constantin discloses a meal time and planned meal (Constantin: [0119], [0212], [0328], [0336], [0374], [0436]).

Regarding Claim 26 (New), Constantin teaches the method of claim 22, wherein the activity information includes one or more of a type and duration of exercise previously engaged in by the user, expected to be engaged in by the user, and currently being engaged in by the user Constantin discloses a proposed workout [activity] information to include type of workout and duration (Constantin: [0119], [0129], [0304], [0317], [0358], [0361], [0436], [0441]).

Regarding Claim 27 (New), Constantin teaches the method of claim 22, wherein the insulin information includes an amount of insulin that was previously delivered to the user, an amount of insulin currently being delivered to the user, or both (Constantin: [0116], [0129], [0304], [0317], [0335], [0370], [0377], [0436]).

Regarding Claim 28 (New), Constantin teaches the method of claim 22, wherein the insulin information includes an insulin delivery pattern (Constantin: [0335]-[0336], [0370]-[0371]).

Regarding Claim 29 (New), Constantin teaches the method of claim 22, wherein the glucose management system further includes a display Constantin discloses glucose management components comprises a display (Constantin: [Fig. 23], [0361]).

Regarding Claim 30 (New), Constantin teaches the method of claim 29, further comprising displaying the predicted glucose profile to the user on the display Constantin discloses predicted glucose profile displayed on user’s interface (Constantin: [Fig. 31A], [0361], [0602]).

Regarding Claim 31 (New), Constantin teaches the method of claim 29, further comprising displaying, in real time on the display, trending information for the predicted glucose profile Constantin discloses a user interface displaying predicted glucose profile trend graph in real time (Constantin: [Fig. 29, 30], [0321], [0360]-[0361], [0437], [0604]).

Regarding Claim 32 (New), Constantin teaches the method of claim 29, wherein providing the notification to the user includes displaying the notification to the user on the display, sounding an alarm, or both Constantin discloses a decision support engine provides an output of predicted insulin may include a text, sound or graphic display (Constantin: [Fig. 24, 26, 33], [0347], [0390], [0604]).

Regarding Claim 33 (New), Constantin teaches the method of claim 22, wherein generating the predicted glucose profile for the user includes generating the predicted glucose profile based on the current state of the glucose management system Constantin discloses using a user current glucose level to adjust or modify and determine best possible insulin and determining the state of the system such as post activity state that requires increase delivery of insulin (Constantin: [0320], [0322], [0340], [0352], [0354], [0436]).

Regarding Claim 34 (New), Constantin teaches the method of claim 33, wherein the current state of the glucose management system includes one or more of the sensor device's calibration status, the sensor device's connection status, and a battery level of the glucose management system Constantine discloses a sensor device calibration factors such as time since calibrations [calibration status] and communication status [connection status] (Constantine: [0330]). 

Regarding Claim 36 (New), method of claim 33, wherein the current state of the glucose management system includes sensor reliability metrics Constantine discloses a sensor accuracy [reliability metrics] (Constantine: [0330]).

Regarding Claim 37 (New), the method of claim 22, wherein the infusion device is an insulin pump, and the glucose management system is a closed-loop system Constantin discloses using an insulin pump and closed loop system for managing blood glucose and bolus delivery (Constantin: [0070], [0425]-[0426], [0542], [0546], [0564]).

Regarding Claim 39 (New), the method of claim 22, further comprising calculating an expected amount of insulin to be delivered to the user based on the predicted glucose profile, and wherein the determination as to whether the notification should be generated is additionally made based on the expected amount of insulin to be delivered to the user Constantin discloses predicating insulin to be delivered based on detected levels and provide a notification to include the recommended amount of insulin (Constantin: [0335], [0354], [0357], [0436]-[0439]).

Regarding Claim 42 (New), Constantin teaches a glucose management system including an infusion device and a sensor device, the glucose management system configured to perform the method of claim 22 the claim recites substantially similar limitations to claim 22, as such, are rejected for similar reasons as given above.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Constantin et al. (US 2019/0252079 A1 - “Constantin”) in view of Mazlish et al. (US 2017/0189614 A1 – “Mazlish”) 

Regarding Claim 35 (New), Constantin teaches the method of claim 33, wherein the current state of the glucose management system includes an amount of insulin remaining in the infusion device Constantin discloses a predicted glucose level and insulin amount delivery is adjusted based on glucose profile (Constantin: [0304], [0320], [0377]), however does not expressly disclose amount of remaining insulin in the device.
Mazlish teaches 
an amount of insulin remaining in the infusion device (Mazlish: [0109]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Constantin to incorporate remaining amount of insulin in the device, as taught by Mazlish which helps avoiding manual input that may lead to error and delivering improper dosage (Mazlish: [0006]).

Regarding Claim 38 (New), Constantin teaches method of claim 22, further comprising generating a plurality of predicted glucose profiles, wherein each predicted glucose profile of the plurality of predicted glucose profiles corresponds to a respective predetermined time interval within the expected time window Constantin discloses a sample rate acquisition time where data is obtained at predetermined time intervals to predicted a glucose level (Constantin: [0117], [0314], [0584]). However, Constantin does not expressly disclose generating a plurality of glucose profiles.
Mazlish teaches 
generating a plurality of predicted glucose profiles Mazlish discloses creating profiles to include insulin and delivery modes corresponding to different periods (Mazlish: [0121], [0126], [0130], [0144]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Constantin to incorporate plurality of glucose profiles, as taught by Mazlish which helps avoiding manual input that may lead to error and delivering improper dosage (Mazlish: [0006]).

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Constantin et al. (US 2019/0252079 A1 - “Constantin”) in view of Chen et al. (US 2020/0178855 A1 – “Chen”) 

Regarding Claim 40 (New), Constantin teaches the method of claim 22, 
However, Constantin does not expressly disclose assigning priority value to notifications based on glucose profile 
Chen teaches 
assigning a priority value to the notification based on the predicted glucose profile Chen discloses analyzing analyte levels, indicate alarm level corresponding to analyte level and prioritizing stacked alerts such as indicating reference color on a graph (Chen: [Table 1], [0076]-[0077], [0086]-[0090]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Constantin to incorporate priority of notification or alert based on glucose profiles, as taught by Chen which helps limiting frequency of change alert and avoiding alert fatigues that causes a user to ignore alerts (Chen: [0088]).

Regarding Claim 41 (New), the combination of Constantin and Chen teaches the method of claim 40, wherein the priority value is periodically reevaluated Chen discloses calibration of setting such as daily [periodically reevaluating] providing customization to analyte levels which is associated with alarm levels (Chen: [Table 1], [0077], [0085-0088]). 


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Constantin to incorporate priority of reevaluating priority level of alerts, as taught by Chen which helps customization of settings that fits patient needs (Chen: [0085]).


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2011/0160555		Universal Models for Predicting Glucose Concentration in Humans 
US 2019/0274624		Alarms and Alerts for Medication Delivery Devices and Systems
The references are relevant since it discloses blood glucose management and alerts using continues monitoring system to determine insulin deliver and detecting alerts conditions. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US20140031793A1, [0109], [0139]; US20130226079, [0044]